DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 December 2018 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 fails the “Infringement Test”, in that claim 13 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because both of the elements of the system, the processor and the storage unit, could reasonably be interpreted as being directed to software, as neither the processor nor the storage unit are explicitly or implicitly limited to statutory embodiments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Field Classification, Modeling and Anomaly Detection in Unknown CAN Bus Networks” by Markoviz et al. (Applicant’s IDS).
As to claims 1, 12 and 13, Markovitz discloses an information processing method/system/program product of processing data frames flowing over an onboard network including one or more electronic control units that is carried out by an information processing system having a storage unit, the information processing method comprising: 
frame collecting, of receiving a plurality of the data frames flowing over the onboard network, obtaining, from each of the multiple data frames, a payload included in the data frame and configured of at least one field, and recording in a reception log stored in the storage unit as one record (Markovitz: Page 3, Sec 3.1; frames over CAN network recorded and stored, frames had identifier fields and message fields) and 
field extracting, of calculating, regarding each of a plurality of payload splitting pattern candidates indicating different regions within payloads of the plurality of data frames (Markovitz: Page 3, Sec 3.2, different field types identified), one or more features relating to time-sequence change of values of the payload in the region, from the plurality of records, selecting, from the plurality of payload splitting pattern Markovitz: Pages 3-6, Sec 3.2 and 3.3; fields are extracted from frames in the stream and counts made based on unique values in the frame).
As to claim 2, Markovitz further discloses wherein the reception log further includes information indicating an order in which the plurality of records have been received, wherein the features include at least one of a first feature representing a count of patterns of the time-sequence change, a second feature representing an occurrence frequency of the time- sequence change, and a third feature representing statistical information relating to an amount of change of the time-sequence change (Markovitz: Pages 3-6, Sec 3.2 and 3.3; see Algorithm 1).  

Allowable Subject Matter
Claims 3-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication No. 2017/0048241 by Tanabe et al. discloses field extraction from a CAN bus
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599.  The examiner can normally be reached on Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432